           Case 1:18-vv-01676-UNJ Document 30 Filed 02/26/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1676V
                                         UNPUBLISHED


    CECILIA NUSS,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: January 23, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Human Papillomavirus (HPV)
                                                              Vaccine; Shoulder Injury Related to
                        Respondent.                           Vaccine Administration (SIRVA)


Kristina Kay Green, Kralovec, Jambois & Schwartz, Chicago, IL, for petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On October 30, 2018, Cecilia Nuss filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Human Papillomavirus (“HPV”) vaccination
received on April 6, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On January 10, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On January 22, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $62,500.00 for her
pain and suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
           Case 1:18-vv-01676-UNJ Document 30 Filed 02/26/20 Page 2 of 4



agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

         Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $62,500.00 (for pain and suffering) in the form of a check payable
to Petitioner. This amount represents all elements of compensation to which Petitioner
is entitled under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01676-UNJ Document 30 Filed 02/26/20 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 CECILIA NUSS,                                      )
                                                    )
                Petitioner,                         )
                                                    )   No. 18-1676V
 v.                                                 )   Chief Special Master Corcoran
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 30, 2018, Cecilia Nuss (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as result of a human papilloma virus (“HPV”) vaccine administered on April 6, 2017.

On January 10, 2020, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. The same day, Chief Special Master Corcoran issued a

Ruling on Entitlement finding that petitioner was entitled to compensation.

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$62,500.00 for her pain and suffering. This amount represents all elements of compensation to

which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       II.      Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
            Case 1:18-vv-01676-UNJ Document 30 Filed 02/26/20 Page 4 of 4



lump sum payment of $62,500.00 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Heather L. Pearlman
                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 353-2699
                                                       Email: heather.pearlman2@usdoj.gov
DATED: January 22, 2020




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2
